DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "sends in a case where a plurality of combinations of the determined question and the obtained answer when determination of the question and obtaining of the answer are performed multiple times is partially similar to a plurality of combinations of the question and the answer included in the question-and-answer data stored in the storage device."  The claim appears to be a literal translation from a foreign language.  This portion in particular is non-idiomatic to the point that it is not possible to determine the metes and bounds of the invention.  Due to this confusion, the public is not properly apprised as to what would constitute infringement.  Claim 10 contains an analogous limitation.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
In its final limitation, claim 1 introduces "a travel plan."  However, a travel plan has already been introduced in the claim.  It is unclear if this is referencing the same plan or a different one.  If they are meant to be different, it is not clear what those differences are.  Claim 10 contains an analogous limitation.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons.
Claims 5 and 6 recite limitations that seem like others already present in base claim 1. Based on the confusing and non-idiomatic language, it is unclear if these are referencing the previous steps, performing the same steps again, or if there is a meaningful difference between the steps.  Due to this confusion, the public is not properly apprised as to what would constitute infringement.  
Claim 10 recites the limitations "the storage device" and "the communication interface."  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claim 1-10, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including: storing question-and-answer data about the travel plan with respect to the user and plan data indicating the travel plan in association with each other, the question-and-answer data including data regarding a plurality of combinations of the question about the travel plan to the user and an answer to the question from the user; and determining the question to the user by referring to the question-and-answer data stored, obtaining the answer of the user to the determined question, and sending in a case where a plurality of combinations of the determined question and the obtained answer when determination of the question and obtaining of the answer are performed multiple times are partially similar to a plurality of combinations of the question and the answer included in the question-and-answer data stored, a travel plan indicated by the plan data stored in association with the question-and-answer data as a plan to be proposed to the user.
This qualifies as a method of organizing human activities because it recites collecting, storing, and analyzing information for coordinating the travel planning behaviors of persons and suggesting potential transactional/commercial relationships with travel service providers (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a travel agent observing and evaluating question-and-answer data about the travel plan in order to form a judgment on a plan to be proposed to the user).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring travel plan information presented to a user based on, e.g., question and answer data; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011)—obtaining and comparing intangible data, similar because at another level of abstraction the claims could be characterized as obtaining and comparing question and answer data).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  

MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (an information terminal, a communication interface that communicates with the information terminal, a storage device, a processor—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (an information terminal, a communication interface that communicates with the information terminal, a storage device, a processor—see published Specification ¶¶ 0012-13 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further narrow the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (an information terminal, a communication interface that communicates with the information terminal, a storage device, a processor).  Claim 4 adds a "webpage," but this merely further describes the generic technological environment (i.e., computers and the Internet) being used as a tool to communicate and present data. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (i.e., webpage in claim 4), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known computer components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0023).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall, et al., U.S. Pat. Pub. No.  2002/0091535 (Reference A of the attached PTO-892) in view of Takeda, U.S. Pat. Pub. No.  2017/0083969 (Reference B of the attached PTO-892).
As per claim 1, Kendall teaches a travel plan proposition apparatus that proposes a travel plan to a user of an information terminal via the information terminal, comprising:
a communication interface that communicates with the information terminal (¶ 0022);
a storage device that stores question-and-answer data about the travel plan with respect to the user and plan data indicating the travel plan in association with each other, the question-and-answer data including data regarding a plurality of combinations of a question about the travel plan to the user and an answer to the question from the user (¶¶ 0022, 28, 32); and
a processor that determines the question to the user by referring to the question-and-answer data stored in the storage device (¶¶ 0022, 28, 32),
obtains the answer of the user to the determined question from the information terminal via the communication interface (¶ 0032), and
sends a travel plan indicated by the plan data stored in the storage device in association with the question-and-answer data as a plan to be proposed to the user to the information terminal via the communication interface (¶¶ 0041, 44).
Kendall does not explicitly teach the plan is sent in a case where a plurality of combinations of the determined question and the obtained answer when determination of the question and obtaining of the answer are performed multiple times is partially similar to a plurality of combinations of the question and the answer included in the question-and-answer data stored in the storage device; which is taught by Takeda (¶¶ 0455-58, 640-41).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Takeda—namely, to consider the closeness or similarity of a question and the answer in determining how to continue the travel search.  Moreover, this is merely a combination of old elements in the art of travel planning (see Takeda, ¶¶ 0011, 143).  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 2, Kendall in view of Takeda teaches claim 1 as above.  Kendall further teaches the processor determines a question for obtaining an answer that becomes a reference for determining the travel plan to be proposed to the user (¶¶ 0032-34).
As per claim 3, Kendall in view of Takeda teaches claim 2 as above.  Kendall further teaches the processor obtains an attribute of the user and determines a question to the user on a basis of the obtained attribute data (¶¶ 0023, 33).
As per claim 4, Kendall in view of Takeda teaches claim 1 as above.  Kendall further teaches the processor sends a webpage for obtaining an answer to the determined question to an information terminal via the communication interface (¶ 0022; Fig. 4).
As per claim 5, Kendall in view of Takeda teaches claim 1 as above.  Kendall further teaches the processor tries to generate a travel plan that meets user's needs included in the answer to the question (¶¶ 0036, 41), determines whether or not the travel plan is established as a result of the try (¶¶ 0036, 41).  Takeda further teaches in a case where the processor determines that the travel plan is not established as the result of the try, compares a plurality of combinations of the question and the answer with a plurality of combinations of the question and the answer included in the question-and-answer data stored in the storage device (¶¶ 0448-51, 455-58).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Takeda—namely, to reattempt failed answers.  Moreover, this is merely a combination of old elements in the art of travel planning (see Takeda, ¶¶ 0011, 143).  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 6, Kendall in view of Takeda teaches claim 5 as above.  Kendall further teaches the processor sends, in a case where the processor determines as a result of the comparison that the plurality of combinations of the determined question and the obtained answer is partially similar to the plurality of combinations of the question and the answer included in the question-and-answer data stored in the storage device, the travel plan indicated by the plan data stored in the storage device in association with the question-and-answer data as the plan to be proposed to the user to the information terminal via the communication interface (¶¶ 0041-44).
As per claim 7, Kendall in view of Takeda teaches claim 5 as above.  Takeda further teaches the processor performs processing of determination of the question and obtaining of the answer again in a case where the processor determines as a result of the comparison that the plurality of combinations of the determined question and the obtained answer is not similar to the plurality of combinations of the question and the answer included in the question-and-answer data stored in the storage device (¶¶ 0448-51, 455-58), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 9, Kendall in view of Takeda teaches claim 1 as above.  Kendall further teaches the processor causes the storage device to store in a case where the processor receives a notice from the information terminal via the communication interface, the question-and-answer data including the plurality of combinations of the determined question and the obtained answer and the plan data indicated by the travel plan sent as the plan to be proposed to the user to the information terminal in association with each other, the notice indicating that the user has accepted the travel plan sent as the plan to be proposed to the user to the information terminal (¶¶ 0022, 34, 44).
As per claim 10, Kendall in view of Takeda teaches a travel plan proposition method for a travel plan proposition apparatus that proposes a travel plan to a user of an information terminal via the information terminal, comprising: steps implementing the functionality of analogous claim 1 (see citations and obviousness rationale above). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall, et al. in view of Takeda as applied to claim 1 above, further in view of Walker, et al., U.S. Pat. Pub. No.  2019/0139166 (Reference C of the attached PTO-892). 
As per claim 9, Kendall in view of Takeda teaches claim 1 as above.  The references do not explicitly teach the processor performs processing of determination of the question and obtaining of the answer again in a case where the processor receives a notice from the information terminal via the communication interface, the notice indicating that the user has rejected the travel plan sent as the plan to be proposed to the user to the information terminal; which is taught by Walker (¶¶ 0006, 37).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Walker—namely, to refine travel plans to present based on a previous negative response.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nickerson, et al., U.S. Pat. No. 7,370,285 (Reference D of the attached PTO-892) relates to travel plan proposition. 
DeLorme, et al., U.S. Pat. No. 5,948,040 (Reference E of the attached PTO-892) relates to travel plan proposition.
Liu, et al., U.S. Pat. Pub. No. 2020/0125919 (Reference F of the attached PTO-892) relates to travel plan proposition.
Cheng, et al., U.S. Pat. Pub. No. 2018/0053129 (Reference G of the attached PTO-892) relates to travel plan proposition.
Zirngibl, et al., U.S. Pat. Pub. No. 2005/0220278 (Reference H of the attached PTO-892) relates to travel plan proposition.
Rubenczyk, et al., U.S. Pat. Pub. No. 2003/0217052 (Reference I of the attached PTO-892) relates to travel plan proposition.
Chang, U.S. Pat. Pub. No.  2002/0032721 (Reference J of the attached PTO-892) relates to travel plan proposition.
Hemphill, et al., The ATIS Spoken Language Systems Pilot Corpus, Speech and Natural Language: Proceedings of a Workshop Held at Hidden Valley, Pennsylvania, June, 1990 (Reference U of the attached PTO-892) relates to travel plan proposition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628